TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00209-CR




                               David Anthony Johnson, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-07-200256, HONORABLE BOB PERKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               David Johnson seeks to appeal from a judgment of conviction for robbery. The trial

court has certified that this is a plea bargain case and Johnson has no right of appeal. The appeal is

dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                               __________________________________________

                                               Diane Henson, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: May 4, 2007

Do Not Publish